76 F.3d 1154
Michael POTTINGER, Peter Carter, Berry Young, Plaintiffs-Appellees,v.CITY OF MIAMI, Defendant-Appellant.
Nos. 91-5316, 92-5145 and 95-4555.
United States Court of Appeals,Eleventh Circuit.
Feb. 7, 1996.

A. Quinn Jones, City Atty., Leon M. Firtel, Asst. City Atty., Kathryn S. Pecko, Theresa L. Girten, Miami, FL, for appellant.
Kraig A. Conn, Nancy Ann M. Stuparich, Harry Morrison, Jr., Tallahassee, FL, for amicus curiae Fla.  League of Cities.
Thomas K. Braun, Becky S. James, Frieda A. Taylor, O'Melveny & Myers, Los Angeles, CA, for amicus curiae Nat'l Coalition for the Homeless.
Benjamin S. Waxman, ACLU of Florida, Miami, FL, Jeffrey S. Weiner, Miami, FL, Stephen J. Schnably, University of Miami Law School, Coral Gables, FL, for appellees.
Maria Foscarinis, Washington, DC, for amicus curiae National Law Center on Homelessness and Poverty.
William T. O'Neil, Covington & Burling, Washington, DC, for amicus curiae.
Appeals from the United States District Court for the Southern District of Florida.
Prior report:  40 F.3d 1155.
Before HATCHETT and ANDERSON, Circuit Judges, and FAY, Senior Circuit Judge.

INTERIM ORDER:

1
The panel heard oral argument in this case on January 24, 1996.   After hearing oral argument, the panel is of the opinion that this case can be and should be settled.


2
The panel hereby refers this appeal to the Eleventh Circuit Conference Attorney for settlement discussions, pursuant to Federal Rule of Appellate Procedure 33 and Eleventh Circuit Rule 33-1.


3
The parties and their counsel are directed to contact this court's Appellate Conference Office not later than fifteen days from receipt of this order to explore a resolution of their differences.


4
Before settlement discussions, counsel for the parties must consult with their clients and obtain as much authority as feasible to settle the appeal.   Counsel and the parties are expected to discuss all issues in good faith.


5
The conference attorney shall issue an order as contemplated by Eleventh Circuit Rule 33-1(d) or issue a report to the panel not later than April 15, 1996.